253 F.2d 267
W. O. MURRELL, Sr., Appellant,v.UNITED STATES of America, Appellee.
No. 16772.
United States Court of Appeals Fifth Circuit.
March 19, 1958.
Rehearing Denied April 29, 1958.

Carl G. Swanson, Jacksonville, Fla., Arthur T. Boone, Jacksonville, Fla., of counsel, for appellant.
Edith House, Asst. U. S. Atty., Jacksonville, Fla., James L. Guilmartin, U. S. Atty., Miami, Fla., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and TUTTLE, Circuit Judges.
PER CURIAM.


1
On May 24, 1957, appellant, defendant in a civil action, was adjudged guilty of contempt and ordered to pay a fine of $100 on or before May 27th, and he did so. On May 31, three days after the satisfaction of the judgment by payment of the fine had rendered the cause moot, appellant gave notice of appeal.


2
The United States, pointing this out, urges upon us that the appeal must be dismissed.


3
We agree, and, on the authority of St. Pierre v. United States, 319 U.S. 41, 63 S. Ct. 910, 87 L. Ed. 1199, it is ordered that the appeal be, and it is hereby dismissed.